DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In the Amended Claims of March 30, 2021, Claims 1-19 are pending. Claims 1 and 15 are amended. Claims 16-29 are new. 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10, 12, 14, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis (US 1917953).
Regarding Claim 1, Davis discloses a disposable beverage container sleeve (11), comprising a body including a base (13) and at least one sidewall (11) extending from a perimeter of the base, defining an interior volume; the interior volume sized to receive a beverage container (10). Davis also discloses the base and the at least one sidewall having an interior surface and an exterior surface, wherein the interior surface and the exterior surface are coextensive defining a continuous edge about an open upper end of the sidewall. The exterior surface also defines a continuous curved face in Figures 1, 2 and 4. Davis also discloses the interior surface of the base and the at least one sidewall comprises an absorbent material such as blotter paper (Col. 1 Lines 41-43). The exterior surface of the base and the at least one sidewall comprising a moisture barrier 
Regarding Claim 2, Davis discloses the base (13) is circular.
Regarding Claims 3 and 4, Davis discloses the body is made of paper, a material that is biodegradable and recyclable. 
Regarding Claim 5, Davis discloses at least one sidewall is sized to extend up and along 1/4 of a height of the beverage container (10). 
Regarding Claim 10, Davis discloses the absorbent material comprises an absorbent fiber (paper fibers). 
Regarding Claim 12, Davis discloses the body comprises a plurality of layers (a paper layer and an added glazed finish). 
Regarding Claim 14, the exterior glazed surface of Davis would be dry to the touch.
Regarding Claim 17, Davis discloses the body comprises a unitary structure. 
Regarding Claim 18, Davis discloses the sidewall expands radially outwardly from the base to the open upper end, such that a diameter of the open upper end is greater than a diameter of the base. 
Regarding Claim 19, Davis discloses the body comprises a rigid material dimensioned to receive a beverage container within the interior volume via friction fit as flap 14 serves as a wedge to firmly secure the glass in the container (Col. 1 Line 55-Col. 2 Line 2).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 1917953).
Regarding Claims 6 and 7, Davis does not disclose that the sleeve is sized to extend up and along ½ to ¾ of a height of a beverage container. However, one of ordinary skill in the art would recognize and find obvious that the extent of the container covered is directly dependent on the size of the sleeve and the height of the beverage container. Therefore, one having ordinary skill in the art would recognize that differently sized sleeves would be capable of extending over differing containers as a function of their size. It is also an obvious variation to change the size of a prior art container if changing the relative dimension of the prior art device would not result in a change in performance. Please see MPEP 2144.04 IV. Section A.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 1917953) as applied to Claim 1 above, and further in view of Raymond (US 2641911).
Regarding Claim 8, Davis discloses the limitations of Claim 1 as discussed above. Davis does not disclose the absorbent material is a sponge. 
Raymond discloses a similar absorbent coaster comprising a moisture barrier outer shell (13) and an inner absorbent sponge (16 – Page 2 Lines 1-6). Davis and Raymond are analogous inventions in the art of absorbent beverage container holders.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paper absorbent in Davis with the sponge material of Raymond in order to increase the speed of adsorption (Col. 4 Lines 23-33).   
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 1917953) as applied to Claim 1 above, and further in view of Korpman (US 4449977). 
Regarding Claims 9 and 11, Davis discloses the limitations of Claim 1 as discussed above. Davis does not disclose the absorbent material comprises an absorbent powder or gel. 
35.	Korpman discloses a similar absorbent laminated product comprising absorbent particles (13) where the absorbent is a powdered gel (Col. 8 Lines 1-18). Davis and Korpman are analogous inventions in the art of absorptive laminated products. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the paper absorbent of Davis with the powder and gel of Korpman in order to create a non-swelling substrate that is resistant to disintegration when wet (Col. 1 Line 58-Col. 2 Line 6).
Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 1917853) as applied to claim 1 above, and further in view of Stratton (US 4340146).
Davis discloses the limitations of Claim 1 as discussed above. Davis does not disclose the moisture barrier comprises wax paper. Rather, Davis discloses the outside 
Stratton discloses a disposable beverage container sleeve (10), comprising a body including a base (14) and at least one sidewall (16) extending from a perimeter of the base, defining an interior volume. The interior volume is sized to receive a beverage container (12). The base and the one sidewall having an interior surface and an exterior surface. The interior surface of the base and the at least one sidewall comprising an absorbent material (18). The exterior surface of the base and the at least one sidewall also comprise a moisture barrier (wax sealing film deposit 20 – Col. 2 Lines 42-56), thereby creating wax paper.
Davis and Stratton are analogous inventions in the art of absorbent containers with moisture barrier. 
It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the glazed finish of Davis for the wax paper finish of Stratton as the simple substitution of one known water proofing means for another to obtain predictable results in forming a moisture impervious surface. Furthermore, Stratton discloses that any suitable sealing material such as wax or lacquer is applied to form a nonabrasive moisture impervious surface that simultaneously strengthens the substrate (Col. 2 Lines 50-54 and 65-68). This substantially mirrored in Davis Col. 1 Lines 45-54. 
Regarding Claim 16, Stratton discloses the wax paper comprises a hydrophobic material (wax) on a first side thereof, wherein the first side is disposed adjacent to the absorbent material of the interior surface.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 1917953) as applied to claim 1 above, and further in view of Gray (US 1924926).
Regarding Claim 15, Davis discloses the limitations of Claim 1 as discussed above. Davis does not disclose a textured layer is disposed on an opposing side of the moisture barrier as the absorbent material. 
Gray discloses a disposable beverage container sleeve, comprising a body (10) including a base (at 26) and at least one sidewall extending from a perimeter of the base, defining an interior volume. The interior volume is sized to receive a beverage container (8, 20). The base and the one sidewall having an interior surface and an exterior surface. The interior surface of the base and the at least one sidewall comprises an absorbent material (16). The exterior surface of the base and the at least one sidewall also comprise a moisture barrier (14). Gray discloses a textured fabric layer (12) is disposed on an opposing side of the moisture barrier as the absorbent material.
Davis and Gray are analogous inventions in the art of absorbent beverage container covers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the container sleeve of Davis with the textured fabric outer cover of Gray in order to provide a decorative outer surface that presents different options for color and design (Col. 1 Lines 15-20, Col. 2 Lines 64-65). 
Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.